624 P.2d 1100 (1981)
51 Or.App. 289
STATE of Oregon, Respondent,
v.
Brian Mitchell CHASE, Appellant.
No. B58-682; CA 19117.
Court of Appeals of Oregon.
Argued and Submitted February 27, 1981.
Decided March 16, 1981.
*1101 H. Thomas Andersen, Eugene, argued the cause and filed the brief for appellant.
Karen H. Green, Asst. Atty. Gen., Salem, argued the cause for respondent. With her on the brief were Dave Frohnmayer, Atty. Gen., John R. McCulloch, Jr., Sol. Gen., and William F. Gary, Deputy Sol. Gen., Salem.
Before BUTTLER, P.J., and WARDEN and WARREN, JJ.
PER CURIAM.
Defendant's sole assignment of error is that he was denied the effective assistance of counsel and due process of law in violation of the Oregon and United States Constitutions. As we noted in State v. Robinson, 25 Or. App. 675, 550 P.2d 758 (1976), that question can be properly resolved only in a post conviction proceeding (ORS 138.510-138.680) in which evidence can be adduced at a hearing. Although we indicated in Robinson, as well as in subsequent cases (e.g., State v. Henley, 31 Or. App. 109, 569 P.2d 58 (1977)), that there may be rare instances where this issue may be raised on direct appellate review, we have been cited to no such case in which we found that rare instance; we conclude that this case is not one of them, and do not consider the question.
Affirmed.